In re Amerigroup Louisiana Inc.; Louisiana Healthcare Connections Inc.; United Healthcare of Louisiana Inc.; — Plaintiff(s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, Nos. 603,-910, 603,915, 603,911; to the Court of Appeal, First Circuit, Nos. 2011 CW 1820, 2011 CW 1821, 2011 CW 1822, 2011 CW 1823.
Granted for the sole purpose of remanding the case to the court of appeal for reconsideration of its judgment denying the stay in light of this court’s judgments of November 2, 2011, and November 4, 2011. In all other respects, the application is denied.
JOHNSON and KNOLL, JJ., would deny.